Case: 1:20-cv-07807 Document #: 28 Filed: 08/19/21 Page 1 of 1 PagelD #:345

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

 

 

 

EASTERN DIVISION
MARCI MARIE WEBBER,
Plaintiff, Case No. 1:20-cv-07807
v. Hon. Charles R. Norgle
STATE OF ILLINOIS, et al.,
Defendants.
ORDER

The court has received and reviewed Plaintiff's pro se status report. The Clerk is instructed to
assign new counsel to Plaintiff for purposes of this case in accordance with Local Rule 83.36(b)(1).
Newly assigned counsel shall confer with Plaintiff expeditiously after assignment and file a written
status report by September 30, 2021 on the status of Plaintiff's claims in this case under 42 U.S.C.
§§ 1983, 1985, and 1986, and whether appointed counsel intends to seek leave to amend Plaintiff's
complaint.

IT IS SO ORDERED.
ENTER:

LYLE [fo

CHARLES RONALD NORGLEfJudge
United States District Court
DATE: August 19, 2021
